DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Allowable Subject Matter
Claim(s) 11, and 17-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 11, the prior art fails to teach or suggest a/an LED flame bulb string requiring:
the light string control unit comprises a signal generator and a driving signal conversion unit; the driving signal conversion unit comprises a diode, a PMOS transistor, a first resistor and a second resistor; the positive pole of the diode is connected to a DC power, and the negative pole of the diode is connected to the drain pole of the PMOS transistor through a first branch, and the negative pole of the diode is also connected to the positive wire of the connection portion through a second branch; the gate of the PMOS transistor is connected to the output end of the signal generator through a first resistor, and is connected to a DC power through a second resistor, and the source pole of the PMOS transistor is also connected to the DC power source; the signal generator outputs a driving signal to the positive wire of the connecting 
With regards to dependent claim(s) 17-20; it/they are allowable in virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RENAN LUQUE/            Primary Examiner, Art Unit 2844